Opinion by
Judge Pryor:
Both of the parties to this controversy were instrumental in securing the arrest of the party for whose apprehension the reward was offered. The one disclosed the locality where the offender lived, and had a warrant issued for his arrest, and although this warrant was for a trivial offense, it was issued for the sole purpose of having the party arrested and placed in custody, that he might be remanded to Kentucky and tried for the greater offense. The other, acting under the warrant, and at the peril of his own life, with a knowledge of the purpose for which it was issued, made the arrest and lodged the accused in jail. They were both active participants in causing the arrest, and the one as much entitled to the reward as the other.
The judgment is, therefore, reversed and the cause remanded with directions to the court below to adjudge that the appellant and appellee are each entitled to one-half of the reward (two hundred and fifty dollars). The same will be certified to the auditor of public accounts as required by Sec. 5 of Chap. 1, General Statutes.